Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to applicant’s communication filed on 11/23/20. Claims 1-3 and 5 are amended, claims 4, 6-9 and 11 are cancelled, and claims 12-14 are new. 
Claims 1-3, 5, 10 and 12-14 are pending and are being examined in this Office Action.

Claim Rejections – 35 USC 112.2
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-3, 5, 10 and 12-14 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.
In claims 1, the claims recite “comprises or consist of”.  It is unclear how this recitation limits the scope of the genus claimed. 
The remaining claims are rejected as depending from a rejected claim.
In claim 5, the claim is indefinite in regards to the claim language of “more preferably consisting of SbF5 in HF which forms the active species H2F+SbF6-”.  It is unclear how the recitation of exemplary or preferred embodiments limits the scope of the genus claimed. 
Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  
Appropriate correction is required. 

Claim Rejections – 35 USC 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148
USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 1 03(a) are summarized as follows:
Applicant Claims
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue, and resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-3, 5, 10 and 12-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nakada et al. (EP 0462514, pub date 12/27/1991), in view of Scott et al. (US 5623092, pub date April 22, 1997), further in view of Yao et al. (Renewable and Sustainable Energy Reviews, 2015, 47, 519).
Applicant Claims

Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Nakada et al. teaches reaction of trichloroethylene with HF and an antimony fluorination catalyst, e.g. antimony pentachloride, to synthesize and isolate HCFC-133a (R-133a), 1,1,1-trifluoro-2-chloroethane  with 92% to 97% yield (column 2, line 6 to column 3, line 50; examples). Nakada et al. exemplifies a temperature of 50 to 60 degrees C, rates of 0.5 mol/hour and 2 mol/hour, 8.5 kg/cm3 (examples, especially example 3).
Nakada et al. teaches “To have the SbClxFy catalyst present in the reaction system, it is preferred to add antimony pentachloride to the reaction system. It is known that added antimony pentachloride is partly fluorinated with HF to form SbClxFy, When SbClxFy is used as a 
Thus Nakada et al. teaches the use of an antimony fluorination catalyst, e.g. antimony pentachloride, for the fluorination of a compound can increase the fluorination reaction rate and suppress side reactions.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Nakada et al. is deficient in the sense that it does not teach using a continuous microreactor.
Scott et al. teaches reaction of trichloroethylene with HF and a fluorination catalyst to synthesize HCFC-133a (1,1,1-trifluoro-2-chloroethane or 1-chloro-2,2,2-trifluoroethane), with a contact time (residence time) of 1 or 11 seconds, to give a reaction selectivity of 99.5% (examples 7 and 14, claims 4 and 5).

Furthermore, Yao et al. teaches the use of continuous flow microreactors offers excellent mass and heat transfer performance, process intensification and micro scale processing for the synthesis of organic molecules. Thus microreactors can be used to improve unit operations and to optimize reaction conditions. (abstract, introduction and pages 520, 526-534). Additionally, microreactors can be fabricated in a range of materials which include ceramics, polymers and silicon, e.g. polydimethylsiloxane. (page 520) Microreactors can improve the uniformity of residence times (last paragraph of page 520 to first paragraph of page 521). Microreactors have been used over batch reactors for their easy control of experimental conditions such as pressure, temperature, residence time and flow rate (page 523, second column, second paragraph). Microreactors can be made with a range of sizes for the microchannels, exemplified as 770 um width and 3.5 um depth (page 526, second column, second paragraph) and 300 um wide, 100 um deep (page 530, first column, first paragraph) and an inner diameter of 3 mm for a tubular microreactor (page 530, second column, first paragraph).
Yao et al. teaches that “Further benefits can be realized by scaling down the reactor dimensions to micrometers, thereby reducing the consumption of reagents during the optimization process and improving the uniformity of temperature and residence times within the reaction volume.” (last paragraph of page 520 to first paragraph of page 521) 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)

Furthermore it would be obvious to separate, purify and isolate the HCFC-133a (R-133a), 1,1,1-trifluoro-2-chloroethane or 1-chloro-2,2,2-trifluoroethane, to optimize the purity of the product, especially since Scott et al. teaches separation steps using conventional equipment and techniques, e.g. washing, drying, condensing, to separate the product (column 5, lines 31-35, 60-67; claim 5; 
With regard to “wherein the fluorination catalyst is selected from the group consisting of Sb fluorination catalysts providing the active species H2F+SbF6-” and “antimony pentafluoride (SbF5) and is prepared in an autoclave by reaction of SbCl5 with HF”, the examiner asserts that these claim limitations are product by process limitations and thus do not have patentable weight.
Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of productions.  If the product in the product-by-
Furthermore based on Nakada et al.’s teaching that antimony pentachloride is fluorinated by HF to give a multifluorinated antimony catalyst, applicant’s antimony pentafluoride (SbF5) catalyst would be obvious since Nakada et al. teaches using an excess of HF to suppress side reactions. Even a small amount of antimony pentafluoride (SbF5) catalyst formed would read on applicant’s claims.
With regard to Applicant’s limitation regarding the residence times, the upper lateral dimensions, microreactor material, flow rate, temperature and pressure, it is the position of the Examiner that one of ordinary skill in the art, at the time of the invention, would through routine and normal experimentation determine the optimization of these limitations to provide the best effective variable depending on the result desired.  Because Yao et al. teaches a range of dimensions, reaction conditions and materials for the microreactor and that microreactors can improve the uniformity of residence times, the examiner asserts that the residence times, the upper lateral dimensions, microreactor material, flow rate, temperature and pressure are art recognized result-effective variables, absent evidence to the contrary. Thus it would be obvious in the optimization process to optimize the residence times, the upper lateral dimensions, microreactor material, flow rate, temperature and pressure. The Applicant does not show any unusual and/or unexpected results for the limitations stated. Note that the prior art provides the same effect desired by the Applicant, the formation of HCFC-133a (R-133a), .

Response to Arguments
Applicant’s arguments have been considered but are not persuasive for the following reasons:
The examiner acknowledges applicant’s argument for Nakada et al.’s catalyst and reactor being different, no recycling step, blocking the microchannel system with the azeotrope, liquid phase, with no solvent, no separation method, etc.
The examiner does not agree with applicant’s arguments.
The examiner responds by stating that applicant's transitional term “comprising” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.  “Comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim. Thus additional elements, such as solvents, can be included in the process because of applicant’s “comprising” language which is open-ended. Thus applicant’s arguments are not commensurate in scope with the breadth of the claims, since applicant has not limited the claims to exclude possible solvents with a recycling step, e.g. “no solvents”, “recycling” or “consisting” closed language. 
The examiner also responds by stating that counsel has not supported its arguments with evidence in the record.  The applicant has not provided factual support of their allegations, e.g. blocking the microchannel system with the azeotrope. These general allegations are not 
The USPTO relies on the applicants to provide evidence of a nexus between rebuttal evidence and the claimed invention. As the Court of Appeals for the Federal Circuit (CAFC) stated in In re Huang, 100 F.3d 135, 139-140 (Fed. Cir. 1996).  This hard evidence would include tables or data and not mere argument.    Also see Amicus Inc. v. Post-Tension of Texas Inc., 5 USPQ2d 1735 (1987); Ecolochem v. Mobile Water Technology, 8 USPQ2d 1065 (1988); Lantech Inc. v. Kaufman Co. of Ohio Inc., 12 USPQ2d, 1076 (1989).
Furthermore, the rejection was based on a combination of references, not on the references individually.  The examiner maintains that it would be obvious to combine the references, particularly since Yao et al. teaches that continuous microreactors have been shown to improve unit operations and optimize reaction conditions and Scott et al. teaches separation steps using conventional equipment and techniques.
The Examiner also points to the Supreme Court decision in KSR Int'l Co. v. Teleflex, Inc., 82 U.S.P.Q.2d 1385, 1396 (2007), which states that any one reference does not have to explicitly teach the invention, but that the combined teaching of references for one of ordinary skill in the art may teach a particular disclosure.
Additionally, in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Thus, the Examiner submits that one of ordinary skill in the art would have a reasonable expectation of success by combining the teaching in the references.
Therefore, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention, to substitute Yao et al.’s microreactor for Nakada et al.’s reactor, since microreactors have been shown to improve unit operations and optimize reaction conditions such as residence times. Absent evidence to the contrary, the examiner asserts that using a microreactor for Nakada et al.’s chemical reaction is an obvious optimization tool, since microreactors are well-known in the art and used extensively in the chemical industry. Note that the prior art provides the same effect desired by the Applicant, the formation of HCFC-133a (R-133a), 1,1,1-trifluoro-2-chloroethane or 1-chloro-2,2,2-trifluoroethane in high yield, for the chemical industry. 
Furthermore it would be obvious to separate, purify and isolate the HCFC-133a (R-133a), 1,1,1-trifluoro-2-chloroethane or 1-chloro-2,2,2-trifluoroethane, to optimize the purity of the product, especially since Scott et al. teaches separation steps using conventional equipment and techniques, e.g. washing, drying, condensing, to separate the product (column 5, lines 31-35, 60-67; claim 5; 
With regard to “wherein the fluorination catalyst is selected from the group consisting of Sb fluorination catalysts providing the active species H2F+SbF6-” and “antimony pentafluoride (SbF5) and is prepared in an autoclave by reaction of SbCl5 with HF”, the examiner asserts that these claim limitations are product by process limitations and thus do not have patentable weight.

Furthermore based on Nakada et al.’s teaching that antimony pentachloride is fluorinated by HF to give a multifluorinated antimony catalyst, applicant’s antimony pentafluoride (SbF5) catalyst would be obvious since Nakada et al. teaches using an excess of HF to suppress side reactions. Even a small amount of antimony pentafluoride (SbF5) catalyst formed would read on applicant’s claims.

Conclusion
No claim is allowed.	

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658